Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
In view of the Notice of Panel Decision from Pre- Appeal Brief Review mailed on
09/03/21, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukamachi et al. (US PG. Pub. 2020/0087465A1) in view of (JP 2013-087074 A of record).
Fukamachi et al. discloses polyvinyl alcohol resin composition pellets and method of producing polyvinyl alcohol resin composition pellets, see title. Fukamachi et al. teaches that PVA resin contains a vinyl alcohol structural unit as a main component, which is obtained by saponifying a polyvinyl ester resin obtained by polymerization of vinyl structural unit remaining without being saponified when the saponification degree is not 100mol%, see [0020]. Fukamachi et al. teaches that average degree of 
The reference does not teach use of an active ingredient. While Fukamachi teaches compression of PVC powder, Fukamachi does not teach compressing PVC powder to a tablet.
JP describes a tablet in which acetaminophen, crospovidone, and POVACOAT (polyvinyl alcohol/acrylic acid/methyl methacrylate copolymer) at 10 g and magnesium stearate at 0.1 g are mixed, and which is molded via a direct compression method (example 5). The POVACOAT corresponds to the polyvinyl alcohol resin as claimed and from the disclosures in paragraphs [0043]-[0045], the degree of saponification thereof overlaps with the degree of saponification claimed. 
It would have been obvious to one of ordinary skill to have utilized the PVC along with plasticizer of Fukamachi et al. and utilize an active ingredient for therapeutic purposes and compress it into a tablet because Fukamachi teaches that PVA powder is compressed into pellets and molded and dried, see [0067] and JP describes a tablet in which acetaminophen (an active ingredient), crospovidone, and POVACOAT (polyvinyl alcohol/acrylic acid/methyl methacrylate copolymer, a PVC resin) at 10 g and magnesium stearate at 0.1 g are mixed, and which is molded via a direct compression method. Utilization of a known process of compressing powder into tablet would have provided predictable results. Additionally, although the tensile strength of the produced .

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shibutani et al. (US PG. Pub. 2012/0041118) in view of (JP 2013-087074 A of record).
Shibutani discloses polyvinyl alcohol resin composition pellets which contain polyvinyl alcohol having a yellow index of 50 or less when heated to 210⁰ C at a residence time of 3 minutes, (see paragraph [0016]).  See Shibutani, paragraph [0074], noting the pellets of polyvinyl alcohol.  The polyvinyl alcohol has less coloration due to melt processing and high aging stability of the melt viscosity, see  paragraph [0028]. The polyvinyl alcohol contains the structure of Shibutani, paragraph [0031] in the amounts of paragraph [0035] which makes the polyvinyl alcohol obtain desired polymerization degree while having a low enough melting point to avoid thermal decomposition during melt processing (see paragraph [0035]).  The degree of saponification is 80 to 100% and preferably 85 to 99.9 or 88 to 99.5%, see paragraph [0037].  Since the monomer composition, degree of saponification, and degree of polymerization of Shibutani’s polyvinyl alcohols are the same as those of the instantly claimed invention, as discussed above, the polyvinyl alcohols of Shibutani are expected to possess physical properties which are the same as those of the instant claims, including the instantly claimed tensile strength, because these properties largely dictate the physical properties of the pellets.  Shibutani, paragraph [0080] discloses 
While Shibutani teaches compression of PVC powder and pellet formation, Shibutani does not teach compressing PVC powder to a tablet.
JP describes a tablet in which acetaminophen, crospovidone, and POVACOAT (polyvinyl alcohol/acrylic acid/methyl methacrylate copolymer) at 10 g and magnesium stearate at 0.1 g are mixed, and which is molded via a direct compression method (example 5). The POVACOAT corresponds to the polyvinyl alcohol resin as claimed and from the disclosures in paragraphs [0043]-[0045], the degree of saponification thereof overlaps with the degree of saponification claimed. 
It would have been obvious to one of ordinary skill to have utilized the PVC along with plasticizer of Shibutani and utilize an active ingredient for therapeutic purposes and compress it into a tablet because Shibutani teaches that PVA powder is compressed into pellets and molded and dried and JP describes a tablet in which acetaminophen (an active ingredient), crospovidone, and POVACOAT (polyvinyl alcohol/acrylic acid/methyl methacrylate copolymer, a PVC resin) at 10 g and magnesium stearate at 0.1 g are mixed, and which is molded via a direct compression method. Utilization of a known process of compressing powder into tablet would have provided predictable results. Additionally, although the tensile strength of the produced tablet is not explicitly described, given that this tablet has a similar configuration to that of the present 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612